DEL SOLE, Judge,
concurring:
I agree with the ultimate determination in this ease. However, I write separately to express my disagreement with the majority’s restrictive interpretation of Pennsylvania Rule of Criminal Procedure 1405 B. This rule, under B.(2), permits a trial judge, pre-sentence, to rule on motions for extraordi-naiy relief which would otherwise wait until post-sentence.
The comment to the rule, while not binding, clearly evidences the intent of the new Rules of Criminal Procedure, embodied in Rule 1405 and Rule 1410 (Post-Sentence Procedures; Appeal), which is to expedite the disposal of matters before the criminal court. What the majority suggests is that a trial judge who has post-sentence authority to rule on this issue has no post-verdict pre-sentence authority. This is form over substance and merely serves to delay the criminal justice process.
While I do not agree with the majority’s reasoning regarding the trial court’s ability to review this issue, I do agree with the determination that certification is supported.